Exhibit 10.3
 
IR SHARES ESCROW AGREEMENT
 
This Escrow Agreement (this “Agreement”) is entered into as of May 2, 2008, by
and between Kentucky USA Energy, Inc., a Delaware corporation (the “Company”),
and Gottbetter & Partners, LLP (the “Escrow Agent”).
 
WHEREAS, pursuant to an Agreement and Plan of Merger and Reorganization (the
“Merger Agreement”) among the Company, a wholly-owned subsidiary of the Company
(“Acquisition Corp.”) and KY USA Energy, Inc., a Kentucky corporation (“KY
USA”), Acquisition Corp. will merge with and into KY USA (the “Merger”), with KY
USA being the surviving corporation in the Merger;
 
WHEREAS, the Company has agreed to issue 5,000,000 shares (the “IR Escrow
Shares”) of its common stock, par value $0.0001 per share (“Common Stock”), to
consultants providing investor relations services to the Company; and
 
WHEREAS, the parties hereto desire to establish an escrow account to provide for
the safekeeping of the IR Escrow Shares until such time as the IR Escrow Shares
are released by the Escrow Agent in accordance with the terms and conditions of
this Agreement.
 
All capitalized terms used but not defined herein shall have the meanings
ascribed thereto in the Merger Agreement.
 
NOW, THEREFORE, the parties hereto hereby agree as follows:
 
1. Escrow and Consultants.
 
(a) Escrow of Shares.  At the Closing of the Merger, the Company shall deposit
with the Escrow Agent certificate(s) representing an aggregate of 5,000,000
shares of Common Stock issued in the name of the Escrow Agent or its
nominee.  The IR Escrow Shares shall be held in trust and shall not be subject
to any lien, attachment, trustee process or any other judicial process of any
creditor of any party hereto.  The Escrow Agent agrees to hold the IR Escrow
Shares in an escrow account (the “Escrow Account”), subject to the terms and
conditions of this Agreement.
 
(b) IR Consultants.  The Company agrees that the IR Escrow Shares shall be held
in escrow by the Escrow Agent pursuant to this Agreement for its benefit as set
forth herein and that the IR Escrow Shares shall be released to consultants
retained by the Company to provide public and investor relations services to the
Company.
 
(c) Dividend, Etc.  Any securities distributed in respect of or in exchange for
any of the IR Escrow Shares, whether by way of stock dividends, stock splits or
otherwise, shall be issued in the name of the Escrow Agent or its nominee and
shall be delivered to the Escrow Agent, who shall hold such securities in the
Escrow Account.  Such securities shall be considered IR Escrow Shares for
purposes hereof.  Any cash dividends or property (other than securities)
distributed in respect of the IR Escrow Shares shall promptly be distributed by
the Escrow Agent to the Company.
 
(d) Voting of Shares.  The Company shall have the right, in its sole discretion,
to direct the Escrow Agent in writing as to the exercise of any voting rights
pertaining to the IR Escrow Shares, and the Escrow Agent shall comply with any
such written instructions.  In the absence of such instructions, the Escrow
Agent shall not vote any of the IR Escrow Shares.
 
2. Distribution of IR Escrow Shares.  Subject to the provisions of Section 4
herein, the Escrow Agent shall release the IR Escrow Shares as follows:
 
 
1

--------------------------------------------------------------------------------


 
 
(a) The Escrow Agent shall distribute the IR Escrow Shares only in accordance
with written instructions, substantially in the form of Exhibit A hereto (the
“Instructions”), delivered to the Escrow Agent that is executed by the Company
and that instructs the Escrow Agent as to the distribution of some or all of the
IR Escrow Shares.
 
(b) Notwithstanding the above, upon receipt by the Escrow Agent of a final and
non-appealable judgment, order, decree or award of a court of competent
jurisdiction (a “Court Order”), the Escrow Agent shall deliver the IR Escrow
Shares in accordance with the Court Order.  Any Court Order shall be accompanied
by an opinion of counsel for the party presenting the Court Order to the Escrow
Agent (which opinion shall be satisfactory to the Escrow Agent) to the effect
that the court issuing the Court Order has competent jurisdiction and that the
Court Order is final and non-appealable.
 
(c) The Company acknowledges that the only terms and conditions upon which the
IR Escrow Shares are to be released are set forth in this Agreement.  The
Company reaffirms its agreement to abide by the terms and conditions of this
Agreement with respect to the release of the IR Escrow Shares.  Any dispute with
respect to the release of the IR Escrow Shares shall be resolved pursuant to
Section 4 herein or by agreement between the parties.
 
3. Duties and Responsibilities of Escrow Agent.  The Escrow Agent’s duties and
responsibilities shall be subject to the following terms and conditions:
 
(a) The Company acknowledges and agrees that the Escrow Agent (i) shall not be
responsible for or bound by, and shall not be required to inquire into whether
the Company is entitled to receipt of the IR Escrow Shares pursuant to any other
agreement or otherwise; (ii) shall be obligated only for the performance of such
duties as are specifically assumed by the Escrow Agent pursuant to this
Agreement; (iii) may rely on and shall be protected in acting or refraining from
acting upon any written notice, instruction, instrument, statement, request or
document furnished to it hereunder and believed by the Escrow Agent in good
faith to be genuine and to have been signed or presented by the proper person or
party, without being required to determine the authenticity or correctness of
any fact stated therein or the propriety or validity or the service thereof;
(iv) may assume that any person believed by the Escrow Agent in good faith to be
authorized to give notice or make any statement or execute any document in
connection with the provisions hereof is so authorized; (v) shall not be under
any duty to give the property held by Escrow Agent hereunder any greater degree
of care than the Escrow Agent gives its own similar property, but in no event
less than a reasonable amount of care; and (vi) may consult with counsel
satisfactory to the Escrow Agent, the opinion of such counsel to be full and
complete authorization and protection in respect of any action taken, suffered
or omitted by the Escrow Agent hereunder in good faith and in accordance with
the opinion of such counsel.
 
(b) The Company acknowledges that the Escrow Agent is acting solely as a
stakeholder at its request and that the Escrow Agent shall not be liable for any
action taken by Escrow Agent in good faith and believed by the Escrow Agent to
be authorized or within the rights or powers conferred upon the Escrow Agent by
this Agreement.  The Company agrees to indemnify and hold harmless the Escrow
Agent and any of the Escrow Agent’s partners, employees, agents and
representatives for any action taken or omitted to be taken by the Escrow Agent
or any of them hereunder, including the fees of outside counsel and other costs
and expenses of defending itself against any claim or liability under this
Agreement, except in the case of gross negligence or willful misconduct on the
part of the Escrow Agent committed in its capacity as Escrow Agent under this
Agreement.  The Escrow Agent shall owe a duty only to the Company under this
Agreement and to no other person.
 
(c) The Company agrees to reimburse the Escrow Agent for outside counsel fees,
to the extent authorized hereunder and incurred in connection with the
performance of its duties and responsibilities hereunder.
 
 
 
2

--------------------------------------------------------------------------------


 
(d) The Escrow Agent may at any time resign as Escrow Agent hereunder by giving
thirty days prior written notice of resignation to the Company.  Prior to the
effective date of the resignation as specified in such notice, the Company will
issue to the Escrow Agent an instruction authorizing delivery of the IR Escrow
Shares to a substitute escrow agent selected by the Company.  If no successor
escrow agent is named by the Company, the Escrow Agent may apply to a court of
competent jurisdiction in the State of New York for appointment of a successor
escrow agent, and to deposit the IR Escrow Shares with the clerk of any such
court.
 
(e) The Escrow Agent does not have and will not have any interest in the IR
Escrow Shares, but is serving only as escrow agent in connection therewith,
having only possession thereof.
 
(f) This Agreement sets forth exclusively the duties of the Escrow Agent with
respect to any and all matters pertinent thereto and no implied duties or
obligations shall be read into this Agreement.
 
(g) The provisions of this Agreement shall survive the resignation of the Escrow
Agent or the termination of this Agreement.
 
4. Dispute Resolution.  Resolution of disputes arising under this Agreement
shall be subject to the following terms and conditions:
 
(a) If any dispute shall arise with respect to the delivery, ownership, right of
possession or disposition of the IR Escrow Shares, or if the Escrow Agent shall
in good faith be uncertain as to its duties or rights hereunder, the Escrow
Agent shall be authorized, without liability to anyone, to (i) refrain from
taking any action other than to continue to hold the IR Escrow Shares pending
receipt of Instructions from the Company, or (ii) deposit the IR Escrow Shares
with any court of competent jurisdiction in the State of New York, in which
event the Escrow Agent shall give written notice thereof to the Company and
shall thereupon be relieved and discharged from all further obligations pursuant
to this Agreement.  The Escrow Agent may, but shall be under no duty to,
institute or defend any legal proceedings which relate to the IR Escrow
Shares.  The Escrow Agent shall have the right to retain counsel if it becomes
involved in any disagreement, dispute or litigation on account of this Agreement
or otherwise determines that it is necessary to consult counsel.
 
(b) The Escrow Agent is hereby expressly authorized to comply with and obey any
Court Order.  In case the Escrow Agent obeys or complies with a Court Order, the
Escrow Agent shall not be liable to the Company or to any other person, firm,
corporation or entity by reason of such compliance.
 
5. Termination of Escrow.  The escrow account established hereby shall terminate
upon the delivery by the Escrow Agent of all of the IR Escrow Shares in
accordance with this Agreement.
 
6. Notices.  All notices, instructions and other communications given hereunder
or in connection herewith shall be in writing.  Any such notice, instruction or
communication shall be sent either (i) by registered or certified mail, return
receipt requested, postage prepaid, or (ii) via a reputable nationwide overnight
courier service, in each case to the address set forth below.  Any such notice,
instruction or communication shall be deemed to have been delivered five
business days after it is sent by registered or certified mail, return receipt
requested, postage prepaid, or one business day after it is sent via a reputable
nationwide overnight courier service.
 
If to the Company:


Kentucky USA Energy, Inc.
321 Somerset Road
London, KY  40741
Attn:  Steven D. Eversole, Chief Executive Officer


with a copy to (which shall not constitute notice hereunder):


Gottbetter & Partners, LLP
488 Madison Avenue, 12th Floor
New York, NY  10022
Attn:  Adam S. Gottbetter, Esq.
Facsimile:  (212) 400-6901


If to the Escrow Agent:


Gottbetter & Partners, LLP
488 Madison Avenue, 12th Floor
New York, NY  10022
Attn:  Adam S. Gottbetter, Esq.
Facsimile:  (212) 400-6901


Any party may give any notice, instruction or communication in connection with
this Agreement using any other means (including personal delivery, telecopy or
ordinary mail), but no such notice, instruction or communication shall be deemed
to have been delivered unless and until it is actually received by the party to
whom it was sent.  Any party may change the address to which notices,
instructions or communications are to be delivered by giving the other parties
to this Agreement notice thereof in the manner set forth in this Section 6.
 
 
3

--------------------------------------------------------------------------------


 
 
7. General.
 
(a) Governing Law; Assigns.  This Agreement shall be governed by and construed
in accordance with the internal laws of the State of New York without regard to
conflict-of-law principles and shall be binding upon, and inure to the benefit
of, the parties hereto and their respective successors and assigns.
 
(b) Counterparts.  This Agreement may be executed in two or more counterparts,
each of which shall be deemed an original, but all of which together shall
constitute one and the same instrument.
 
(c) Entire Agreement.  This Agreement constitutes the entire understanding and
agreement of the parties with respect to the subject matter of this Agreement
and supersedes all prior agreements or understandings, written or oral, between
the parties with respect to the subject matter hereof.
 
(d) Waivers.  No waiver by any party hereto of any condition or of any breach of
any provision of this Agreement shall be effective unless in writing.  No waiver
by any party of any such condition or breach, in any one instance, shall be
deemed to be a further or continuing waiver of any such condition or breach or a
waiver of any other condition or breach of any other provision contained herein.
 
(e) Amendment.  This Agreement may be amended only with the written consent of
the Company and the Escrow Agent.
 
(f) Consent to Jurisdiction and Service.  The parties hereby absolutely and
irrevocably consent and submit to the jurisdiction of the courts in the State of
New York and of any federal court located in the State of New York in connection
with any actions or proceedings brought against any party hereto by the Escrow
Agent arising out of or relating to this Agreement.  In any such action or
proceeding, the parties hereby absolutely and irrevocably waive personal service
of any summons, complaint, declaration or other process and hereby absolutely
and irrevocably agree that the service thereof may be made by certified or
registered first-class mail directed to such party, at their respective
addresses in accordance with Section 6 hereof.
 
(g) Acknowledge and Waiver of Conflict.  The parties hereby acknowledge that the
Escrow Agent has represented the Company in connection with the Merger.  The
Company hereby waives any conflict of interest arising by virtue of the Escrow
Agent’s representation of the Company, and hereby agrees to acknowledge and
approve the taking of any action by the Escrow Agent reasonably necessary to
protect and preserve its rights under this Agreement.
 
 
 
4

--------------------------------------------------------------------------------


 
 
IN WITNESS WHEREOF, the parties have duly executed this IR Shares Escrow
Agreement as of the day and year first above written.
 
KENTUCKY USA ENERGY, INC.




By:        /s/ Steven D. Eversole
Name:   Steven D. Eversole
Title:      Chief Executive Officer






GOTTBETTER & PARTNERS, LLP




By:        /s/ Adam S. Gottbetter
Name:   Adam S. Gottbetter
Title:      Partner
 
 
 
 
5

--------------------------------------------------------------------------------


 

 
EXHIBIT A
 
Form of Instructions




Mr. Adam S. Gottbetter
Gottbetter & Partners, LLP
488 Madison Ave., 12th Floor
New York, NY  10022
Phone:  212-400-6900
Facsimile:  212-400-6901


Re:           Kentucky USA Energy, Inc.


Dear Mr. Gottbetter:


With respect to the IR Shares Escrow Agreement by and between Kentucky USA
Energy, Inc. and Gottbetter & Partners, LLP, as escrow agent, we hereby
authorize the release of the IR Escrow Shares to the following public and
investor relations firms:
 

 

Name of Firm     Number of Shares                                          

 

  KENTUCKY USA ENERGY, INC.          
 
By:
/s/        Name:  Steven D. Eversole      
Title:     Chief Executive Officer
         


 
                                                                         




6
